[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                AUGUST 17, 2009
                                No. 08-16652                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 07-01108-CV-T-S

MARGARET WILLIAMS,


                                                               Plaintiff-Appellant,

                                     versus

WAL-MART STORES, INC.,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                (August 17, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     In this slip-and-fall case, Plaintiff-Appellant Margaret Williams appeals the
district court’s grant of summary judgment in favor of Defendant-Appellee Wal-

Mart Stores, Inc. (“Wal-Mart”).

       Williams’ amended complaint alleges that while shopping in Wal-Mart, she

slipped on a puddle of water, which resulted in injury to her leg, hip, and shoulder.

Williams seeks compensatory and punitive damages for negligence and

wantonness, based on Wal-Mart’s employees’ alleged failure to detect and clean up

the liquid.

       Wal-Mart moved for summary judgment, arguing that Williams had not met

her burden, under Alabama negligence law,1 of establishing that Wal-Mart had:

(1) actual notice of the puddle; (2) constructive notice; or (3) that the store was

otherwise delinquent for failing to discover and remove the hazard. Williams

replied that she had proffered sufficient evidence to demonstrate constructive

notice and/or delinquency on the part of Wal-Mart, and, alternatively, an adverse

inference should be drawn against Wal-Mart because it allegedly destroyed or

withheld video surveillance tapes from Williams. The district court concluded that

Williams had not met her burden of proving notice, rejected Williams’ spoliation

argument, and granted summary judgment in favor of Wal-Mart on both the




       1
         Because jurisdiction in this case is based on diversity of citizenship, the forum state’s
substantive law applies. See McMahan v. Toto, 256 F.3d 1120, 1131-32 (11th Cir. 2001).

                                                  2
negligence and wantonness claims.2 Williams now appeals to this court.

       After a thorough review of the record and briefs, we are in accord with the

district court that Williams failed to establish a genuine issue of material fact as to

whether Wal-Mart was negligent in failing to clean up the water that Williams

allegedly slipped on and that Williams’ spoliation of evidence argument is

meritless.

       For the reasons stated in the district court’s thorough and well-reasoned

opinion, we affirm the grant of summary judgment in favor of Wal-Mart.

       AFFIRMED.




       2
        Williams does not challenge the district court’s grant of summary judgment on the
wantonness claim. This issue has been abandoned. See Rioux v. City of Atlanta, 520 F.3d 1269,
1274 n.4 (11th Cir. 2008).

                                              3